HOLMAN, J.,
joining in the dissent of McAllister, J.
It would seem inequitable not to allow a parent corporation to carry over a prior loss of a wholly owned subsidiary corporation with which it is merged, if the parent corporation is permitted to carry over its own losses. However, the loss was suffered by a different legal entity than that which is now attempting to take advantage of it. There is no provision in the tax law which provides for a carry-over in such circumstances. I do not believe the court should imply one.